Luke, J.
“No action can be maintained against a religious society when sued as such, when such society has not been incorporated, nor had recorded its name and objects as provided by law. The members of such society are liable on its contracts as joint promisors or partners.” Thurmond v. Cedar Spring Baptist Church, 110 Ga. 816 (36 S. E. 221), and cases cited. It was not error for the court to dismiss the plaintiff’s petition upon the grounds of demurrer urged.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

T. S. Lyons, for plaintiff.
C. H. & R. S. Cohen, for defendant.